DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 1/5/22. Claims 1, 8, 9, and 17 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. Namely, claim 16, has not been amended to overcome the rejection. Accordingly, this rejection regarding claim 16 is maintained as discussed in further detail below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 16, the term “the first destination” lacks proper antecedent basis.
For purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading: “a first destination of interest.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US 2019/0086227 A1) in view of Iwasaki (WO 2018/230738 A1. For .

Regarding claims 1, 9, and 17, Laaksonen discloses a method (see e.g. at least Abstract, Fig. 12, and related text) (and corresponding system comprising a memory (non-transitory machine-readable storage medium) (e.g. at least memory 101, see e.g. at least Abstract, Fig. 1, and related text) and at least one hardware processor coupled to the memory (e.g. at least processors 102, 103, id.) and comprising instructions that (when executed by one or more processors of a machine) causes the system (machine) to perform operations (id.) comprising:
detecting a client device at a location within a geo-fenced area (e.g. at least navigation area 33, see e.g. at least Fig. 3-4, and related text), the geo-fenced area including a destination of interest (e.g. at least navigation POI 30, see e.g. at least Fig. 3-4, and related text);
determining a route to the destination of interest from the location of the client device within the geo-fenced area (see e.g. at least p. 37, Fig. 3, and related text, reciting that “[d]etermined contacts inside the navigation area 33 may trigger showing of navigation instructions to them, i.e. POI invitation will be transmitted to them.”);
causing display of a presentation of an environment at the client device based on the detecting the client device within the geo-fenced area, the presentation of the environment including a display of a signage at a position within the presentation of the environment (id., see also e.g. at least Fig. 5, and related text, displaying an augmented 
generating a media item, the media item based on the route to the destination of interest (id.); and
overlaying the media item upon the presentation of the environment (e.g. at least custom road sign 50, id.).
Additionally, Iwasaki teaches limitations not expressly disclosed by Laaksonen including namely: detecting a display of signage within a presentation of an environment (see e.g. at least p. 838, Fig. 108-109, 112-113, and related text, performing an image recognition process on the surrounding environment image and extracting objects including a signboard of a store present around the vehicle V or a road sign);
[generating a media item] in response to the detecting the display of the signage within the presentation of the environment, [the media item based on a route to a destination of interest] (see e.g. at least p. 843, 852, 871, 877, Fig. 108-109, 112-113, and related text, superimposing a response image GP1B1-4 on an identified road sign and/or a signboard of a store present around the vehicle); and
[overlaying the media item upon] the position of the signage within [the presentation of the environment] (id.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Laaksonen by detecting the display of the signage within the presentation of the environment; generating a media item in response to the detecting the display of the signage within the presentation of the environment, the media item based on the route to the destination of interest; and 

Regarding claims 2, 10, and 18, Modified Laaksonen teaches that the generating the media item based on the route to the destination of interest includes:
determining a direction of travel based on the location of the client device and the destination of interest (Laaksonen: see e.g. at least p. 33, Fig. 5, 9, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, Fig. 108-109, 112-113, and related text) and
generating the media item based on the direction of travel (Laaksonen: id; Iwasaki: id.).

Regarding claims 3, 11, and 19, Modified Laaksonen teaches that the generating the media item based on the direction of travel includes:
selecting a graphical symbol from among a database of graphical symbols based on the direction of travel (Laaksonen: see e.g. at least Fig. 5, 9, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, 1098, 1234, Fig. 108-109, 112-113, and related text).

claims 4, 12, and 20, Modified Laaksonen teaches that the generating the media item in response to the detecting the display of the signage within the presentation of the environment (Laaksonen: see e.g. at least Fig. 5, 9, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, Fig. 108-109, 112-113, and related text) further comprises:
identifying one or more graphical properties of the signage (Laaksonen: see e.g. at least Fig. 5, 9, and related text; Iwasaki: id.); and
generating the media item based on the one or more graphical properties of the signage (Laaksonen: id.; Iwasaki: id.).

Regarding claims 5 and 13, Modified Laaksonen teaches that the one or more graphical properties include color properties, a character weight, and a character style (Laaksonen: see e.g. at least p. 33, 53, Fig. 9, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, Fig. 108-109, 112-113, and related text), and the generating the media item based on the one or more graphical properties of the signage includes:
generating a style template based on the one or more graphical properties (Laaksonen: see e.g. at least Fig. 5, 9, and related text; Iwasaki: id.); and
generating the media item based on the style template and the route (Laaksonen: id.; Iwasaki: id.).

Regarding claims 6 and 14, Modified Laaksonen teaches that the generating the media item in response to the detecting the display of the signage within the 
identifying one or more physical properties of the signage (Laaksonen: see e.g. at least Fig. 5, 9, and related text; Iwasaki: id.); and
generating the media item based on the one or more physical properties of the signage (Laaksonen: id.; Iwasaki: id.).

Regarding claims 7 and 15, Modified Laaksonen teaches that the display of the signage is a first display of a first signage at a first position within the presentation of the environment, and the method further comprises:
detecting the client device within a threshold distance of the destination of interest (Laaksonen: see e.g. at least p. 33, Fig. 3, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, Fig. 108-109, 112-113, and related text);
accessing media content associated with the destination of interest (Laaksonen: id.; Iwasaki: id.);
detecting a second display of a second signage at a second position within the presentation of the environment (Iwasaki: id.); and
presenting the media content at the second position of the second signage within the presentation of the environment (Iwasaki: id.).

Regarding claims 8 and 16, Modified Laaksonen teaches that the destination of interest is a first destination of interest (Laaksonen: see e.g. at least p. 48-49, 53-54, 
accessing a user profile of a user associated with the client device in response to the detecting the client device at the location within the geo-fenced area (Laaksonen: see e.g. at least Abstract, p. 25-27, 30, 33, 37, 40, Fig. 4, 6, 8, 10a-11, and related text; Iwasaki: see e.g. at least p. 838, 843, 852, 871, 877, Fig. 108-109, 112-113, and related text), the user profile comprising user profile information (Laaksonen: id.; Iwasaki: id.); and
selecting the first destination of interest from among the plurality of destinations of interest based on the user profile information (Laaksonen: id.; Iwasaki: id.).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662